Dear Chief Quinnelly:
This office is in receipt of your request for an opinion of the Attorney General in regard to retention of police records of Louisiana Tech University Police.  You list the following categories:
                          Clery Act police logs                             Police reports                            Police radio logs                             Arrest reports                          Case files and notes                         Officers' daily reports                     Building, light, alarm reports
Relative to your inquiry we find in Atty. Gen. Ops. 94-134 and 92-534 that this office recognized that the initial police report of the university campus police is a public record available to all persons. Also, we note  in Atty. Gen. Op. 81-1167 an inquiry similar to yours was presented to this office asking the length of time required for preservation  of police records, reports, radio logs, criminal case files, etc. by the Opelousas Police Department.  This office stated that pursuant to R.S. 44:36 authority is given to destroy non-permanent records after six years, provided that these records shall not be destroyed where litigation, audits, investigations thereto are pending, but noted a record of arrest for a felony  and conviction of a felony shall not be destroyed.
However, R.S. 44:36 has been amended since release of that opinion so as to provide "all persons and public bodies having custody or control of any public record * * * shall exercise diligence and care in preserving the public record for the period or periods of time specified for such public records in formal records retention schedules developed and approved by the state archivist and director of the division of archives, record management, and history of the Department of the State.  However, in all instances in which a formal retention schedule has not been executed, such public records shall be preserved and maintained for a period of at least three years from the date on which the public record was made."
It is further provided therein that where an appropriate form of the microphotographic process has been utilized to record and otherwise preserve such public records in a form in compliance with R.S. 44:415, the microforms shall be deemed originals, and shall proceed as provided in R.S. 44:411 which requires the head of each agency to submit to the state archivist schedules proposing time records warrant retention.
Accordingly, we would suggest you contact the state archivist to determine if a time has been specified for retention of the public records in question, but if not, the statute provides they be preserved and maintained for at least three years from the date the public record was made.
This office has contacted the Center for the State Archives and they have advised that the person you should contact is Carrie Fager for assistance with a determination as to the retention schedule adopted by the state archivist in regard to the records of concern to you, and whether the schedule is something other than three years.
We hope this advice sufficiently responds to your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: _______________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr
Date Released:  February 28, 2003